Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 18 and 22-23 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 18 and 22 introduce “a smart device” configured to perform certain claimed functions. 
It appears the applicant is referring to the “smartphone” disclosed in applicant’s specification [0034], wherein it is identified as being part of “another embodiment”. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  
Accordingly, claims 18, 22 and 23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.








Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “two or more yoke lines” (claim 2) must be shown or the feature(s) canceled from the claim(s).  
As only one fall restraint system is shown in the drawings it also unclear if the “two or more yoke lines” of claim 2 would be part of the same fall restraint in claim 1, or if the applicant is saying there is another/second fall restraint (i.e. two fall restraint systems on one roof). Examiner notes that claim 2 does clarify where there two or more yoke lines are with respect to other components claimed, so their place in the system in unclear. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 9, 11-17, 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to independent claim 1, it is unclear if the applicant is claiming the fall restraint alone, or a fall restraint in combination with a roof having gutter hangers. The preamble of independent claim 1 is only directed to a fall restraint for use on a roof, but the body of the claim positively recites the yoke line “connected to a first pre-existing gutter hanger” and “connected to a second pre-existing gutter hanger”.
 If the applicant wishes to claim only the fall restraint, applicant can clarify this by amending the claim language to read something like “the yoke line configured for releasable connection to a first gutter hanger” and “the yoke line configured for releasable connection to a second gutter hanger”.

As claim 1 is only directed to a fall restraint, and not a “system” as recited in 19 and 20 wherein the roof, gutter and gutter hangers are positively recited, it is understood that claim 1 is directed only to the fall restraint for use on a roof and does not positively include/claim the roof, gutter or gutter hangers.
With respect to claim 4, the current claim language suggests that one clamp secures both the first and second end of the yoke line to the two or more anchor lines. However, via the disclosure it is understood that there is one clamp at the first end of the yoke line, and a second clamp at the second end of the yoke line. To clarify this applicant may consider claim language such as “further comprising a first clamp at the first end of the yoke line, and a second clamp at the second end of the yoke line”, or language similar thereto.
With respect to claim 13, as the claim ultimately depends from claim 1 (through claims 11 and 12), which only claims the fall restraint, and not the combination including the roof, applicant may consider claim language such as “wherein the support line is configured to extend at an angle from a center axis of the roof” so as to avoid confusion as to whether or not the applicant is claiming the fall restraint in combination with the roof.
Additionally, with respect to each of the independent claims, 1, 19 and 20, examiner notes that the current language appears to positively include a worker/person, 
For purposes of proceeding with examination, the examiner understands these recitations to be read as “configured to connect to the worker”, “connected to a worker harness configured to be worn by the worker” and “configured to at least partially support a weight of the worker”. Failure to remove the person/worker from positive recitation could results in a 35 USC 101 rejection. 
Dependent claims not directly named are rejected for being dependent upon an indefinite and unclear claim. 
Appropriate correction and clarification is required. No new matter would be added. 










Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (US pub 2013/0062145), as best understood in light of the above rejections. 
Inoue et al. disclose:
1. A fall restraint for a worker (50) on a roof (figure 24(d)), comprising:
a yoke line (see below), a first end of the yoke line releasably connected to a first pre-existing gutter hanger (as best understood, the lines are capable of being connected to a gutter hanger via their connections to the roof structure) a second end of the yoke line releasably connected to a second pre-existing gutter hanger (as best understood, the lines are capable of being connected to a gutter hanger via their connections to the roof structure); and
a support line (see below), a first end of the support line slidably connected (figures 15, 21) to the yoke line and a second end of the support line connected to a worker harness (54; figures 8,10, 12, 13, 24),
wherein the support line extends over a ridge line of the roof and connects to the worker for at least partially supporting the weight of the worker (figure 24).

    PNG
    media_image1.png
    448
    484
    media_image1.png
    Greyscale


Note: the prior art discloses multiple embodiments/arrangements of the fall arrest system for a worker on a roof. As no direct connections are claimed by the applicant and all lines in the prior art work together in the securement of the system to the roof, there are multiple options for what might be considered yoke lines, support lines, and anchor lines. The above is simply one example. 



3. The fall restraint as claimed in claim 1, further comprising two or more anchor lines securing the yoke line to the first and second pre-existing gutter hanger(one example shown above; figures 22-25 demonstrate sets up with multiple lines connected) 
4. The fall restraint as claimed in claim 3, further comprising a clamp securing the first and second end of the yoke line to the two or more anchor lines (figure 27).
11. The fall restraint as claimed in claim 1, wherein the yoke line and the support line are connected at a yoke (figures 15c, 21d, and 24d).
12. The fall restraint as claimed in claim 11, wherein the yoke is selected from the group consisting of: a carabiner; a snap hook; and combinations thereof (figures 15c, 21d, and 24d).
13. The fall restraint as claimed in claim 11, wherein the support line extends at an angle from a center axis of the roof (figure 24d).
14. The fall restraint as claimed in claim 13, wherein the angle is preferably between 0 and 41 degrees (examiner notes the angle is dependent upon both the roof, and the position of the user and the roof, neither of which are claimed; so in an instance where a user is standing along the center axis of the roof, the angle would be zero, and as the user moves with respect to the center axis of the roof the angle would change accordingly).

As per claim 16, wherein the reduction in tension is proportional to the cosine of the angle (Note: Though Inoue et al does not go into an explanation of how the tension of the system works, it is well known in the physics world that the tension in a system can be determined through the use of geometry and common knowledge of the angles present.).
As per claim 17, Inoue et al. teaches wherein the reduction in tension increases as the angle increases (Note: Though Inoue et al. does not go into an explanation of how the tension of the system works, it is well known in the physics world that the tension in a system can be determined through the use of geometry and common knowledge of the angles present.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. as applied to claims 1-4 above, and further in view of Gamba (US 9,175,437), as best understood in light of the above rejections. While Inoue et al. disclose a rebar hook (various forms of carabiner’s shown throughout the figures) and a manual rope adjuster (62), they do not disclose specific materials for the various cables/lines in use. 
However, Gamba teaches: a high performance composite rope for use on a roof safety system (figures 6-7D), the lines comprising steel cables coated in a variety of different materials, including Kevlar, Dyneema (composition includes polyvinyl) and polyester blends, all with the intent and purpose of providing a strong, durable and protective coating to the cables (column 3, line 63-column 4, line 14 and multiple combinations of materials and their characteristics discussed throughout the detailed description of the invention).
Therefore it would have been obvious to one of ordinary skill in the art the effective filing date of the claimed invention construct the lines of Inoue et al. as steel vinyl coated cables and polyester/polypropylene blend, as taught by Gamba, for the purpose of providing a strong, durable and protective coating to the cables, providing wear protection to both the cables/lines, as well as any components or materials the cable may rub against in use.





Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 19-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634